Wait, J.
It is too clear to require discussion that the evidence of the libellant and his witnesses, if believed, would justify a finding that adultery was committed by libellee and the corespondent. The first request for ruling was given. The others were denied properly.
Divorce Rule 7 of the Superior Court (1923) was complied with. If the affidavits filed under that rule (G. L. c. 208, §§ 10,11; St. 1922, c. 532, § 6) are sufficient to justify a belief that the corespondent has committed adultery as alleged, it is immaterial that they do not deal with every act ,of adultery *285alleged in the libel. They are not necessarily defective if they do not disclose the names of the witnesses other than the affiant to the acts referred to in the affidavit. They are required, not as is here contended, in order to inform the parties of specifications of the charges and of the witnesses thereto, but in order to satisfy the court that no injustice is done by permitting the names to be inserted in the pleadings.
The motions to strike from the libel the allegations of acts committed on February 23, 1923, and to dismiss the libel were denied rightly.

Exceptions overruled.